Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Steven Rollakanti appeals the district court’s order denying his motion for an extension of time in which to file an amended complaint after the court had dismissed the complaint in part without prejudice. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Rolla-kanti’s informal brief does not challenge the basis for the district court’s disposition, Rollakanti has forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we deny leave to proceed in forma pauperis and dismiss the. appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. DISMISSED